Citation Nr: 0531371	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-22 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected impetigo between the toes, 
bilateral.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected left toe disorder described as 
post operative residuals, osteotomy, hallux valgus, left.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to a temporary total evaluation due to 
hospital treatment in excess of 21 days for a service-
connected disability.

5.  Entitlement to an annual clothing allowance.  

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission

ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1975 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  A Notice of Disagreement was received 
in April 2003.  A Statement of the Case was issued in April 
2004.  A timely appeal was received in June 2004.  

The following claims are referred to RO for adjudication:  
whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disorder, raised in a March 2003 
statement; and a claim for determination of veteran's 
competency, raised in a July 2003 statement.    

The issue of entitlement to an annual clothing allowance is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The veteran's impetigo between toes, bilateral, is not 
productive of constant exudation or itching, extensive 
lesions or marked disfigurement.  Nor does it affect 20 to 40 
percent of his entire body or has it required systemic 
therapy for a total of 6 weeks or more, but not constantly, 
during a 12-month period.

2.  The veteran is currently rated at the maximum 10 percent 
for unilateral hallux valgus and for arthritis with 
noncompensable limitation of motion.

3.  The veteran has tender scars on his left foot as 
residuals of the osteotomy performed while he was in service.

4.  The veteran is not unemployable due to his service-
connected disabilities.

5.  The veteran was not hospitalized due to any service-
connected disability for more than 21 days.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for impetigo between toes, bilateral, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Code 7806 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for left toe disorder described as post operative 
residuals, osteotomy, hallux valgus, left, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59 and 4.71a, Diagnostic Codes 5003 and 5280 (2005).

3.  The criteria for a separate 10 percent, but no higher, 
disability rating for tender scars, residuals of left foot 
osteotomy, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, 
Diagnostic Code 7804 (2005).

4.  The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2005).

5.  The criteria for a temporary total evaluation due to 
hospital treatment in excess of 21 days for a service-
connected disability are not met.  U.S.C.A. §§ 5102, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.29 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and provides an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) and (c) (2005).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice for a TDIU was provided to 
the veteran in July 2002, prior to the initial AOJ decision.  
This letter advised the veteran of the first, second and 
third elements required by the Pelegrini II Court as stated 
above.  In addition, he was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The rating decision and Statement of the Case also 
notified the veteran of the specific reasons why this 
particular claim was denied, and the information and evidence 
needed to substantiate the claim. 

As for the claims for increased ratings and 100 percent 
temporary rating based upon hospitalization, VCAA notice was 
provided to the veteran in March 2003, subsequent to the 
initial AOJ decision.  Where, as here, notice was not 
provided prior to the initial AOJ decision, the veteran has 
the right to VCAA content complying notice and proper 
subsequent VA process.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement has been 
cured by the subsequent proper notice and VA process, and 
was, therefore, harmless error.  The veteran's claims were 
filed in July 2001 and November 2001.  In July 2002, the RO 
notified the veteran by letter of the first, second and third 
elements required by the Pelegrini II Court as stated above 
but this notice only applied to the veteran's TDIU claim.  
Follow up letters were sent in May, June and July 2003 
seeking additional information from the veteran.  Thereafter, 
the RO issued a Statement of the Case in April 2004 that, 
along with the rating decision, advised the veteran of the 
specific reasons why these particular claims were denied, and 
the information and evidence needed to substantiate the 
claims. 

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in his or her 
possession that pertains" to his claims.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter, 
the Board finds that he has been notified of the need to 
provide such evidence.  The VCAA letters provided informed 
the veteran that additional information or evidence was 
needed to support his claims and asked him to send the 
information or evidence to the RO.  In addition, when read as 
a whole, the VCAA letters, rating decision, and Statement of 
the Case give notice to the veteran of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claim, or possibly leading to such 
information and evidence.  Finally, the veteran did in fact 
respond to most if not all VA notices and was, therefore, 
actually aware of VA's desire for additional information and 
evidence.  VA has, therefore, complied with the VCAA notice 
requirements.  

With respect to VA's duty to assist, the veteran's service 
medical records are in the file.  Relevant VA treatment 
records were obtained from June 1999 through April 2004.  As 
for private treatment records, the veteran identified private 
medical treatment by his primary care doctor, East 
Mississippi State Hospital and Community Counseling Services.  
He submitted release forms for each of these medical 
providers.  The RO obtained the treatment records from March 
2000 through June 2004 from his primary care physician, from 
August 2002 through May 2003 from Community Counseling 
Services, and from September 2002 through October 2002 from 
East Mississippi State Hospital.  He also submitted a 
statement from his primary doctor in support of his claim for 
a TDIU.  The veteran has been advised in the rating decision 
and the Statement of the Case what evidence the RO considered 
in rendering its decision on his claims.  He has not 
identified any additional evidence not obtained.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the appellant has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2005).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
August 2002 and September 2003.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  The veteran has not reported 
receiving any recent treatment, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  The Board concludes 
there is sufficient evidence to rate the service-connected 
conditions fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  


II.  Analysis - Increased Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  Since the issues in this case are 
entitlement to increased ratings, the present level of the 
disabilities is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

Intertrigo/Impetigo Between the Toes, Bilateral

In January 1988 the RO granted service connection for 
intertrigo between the veteran's toes bilaterally and 
assigned a 10 percent rating that has remained in effect 
since that time.  The veteran's intertrigo is rated pursuant 
to Diagnostic Code 7813, which refers to the rating criteria 
set forth in Diagnostic Code 7806.  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, including, effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
The rating criteria both prior to and after the amendments do 
not provide a diagnostic code for intertrigo or impetigo.  
When an unlisted condition is encountered, it shall be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
will evaluate the veteran's claim under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  In a recent opinion, VA's Office of General 
Counsel determined that the amended rating criteria, if 
favorable to the claim, could be applied only for periods 
from and after the effective date of the regulatory change.  
The Board can apply only the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-00.

In the Statement of the Case, the RO considered both the old 
and new regulations, and the new rating criteria were 
provided to the veteran and his representative.  Therefore, 
there is no prejudice to the veteran by this Board decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the old rating criteria, Diagnostic Code 7813 is rated 
as eczema under Diagnostic Code 7806.  Diagnostic Code 7806 
provided a 10 percent rating for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant, warrants 
a 50 percent rating, which is the maximum rating permitted.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the new rating criteria, Diagnostic Code 7806 provides 
for a 10 percent rating where less than 5 percent, but less 
than 20 percent of the entire body is covered, or at least 5 
percent but less than 20 percent of exposed areas affected 
are covered, or there is intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted where the 
condition affects 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent maximum rating.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2005).

Relevant VA treatment records show the veteran was seen in 
May 2002 for complaints of one-year history of itching and 
rash between the toes of his right foot.  Examination of both 
feet revealed pigmented macular rash on the skin between the 
toes of both feet.  The diagnosis was fungal infection of 
toes of both feet.  The veteran was prescribed Clotrimazole 
cream to be applied twice daily for three months.

In July 2002 the veteran walked into the VA clinic requesting 
that VA fill a prescription for Lamisil for a severe fungus 
infection of his feet that was prescribed by an outside 
physician.  Nursing intake shows that the veteran complained 
of aching, burning and pricking in his feet for less than one 
month.  Treatment note shows that the doctor ordered the 
prescription filled.

Relevant private treatment records from the veteran's primary 
care physician are available from November 2000 through June 
2003.  No treatment is shown for the veteran's feet until 
September 2001, when he complained of a rash on his feet.  
Physical examination revealed that he had a moist flaky rash 
between his toes.  Diagnosis was tinea pedis, and he was 
prescribed Lotrisone cream.  The veteran was treated again 
for tinea pedis in April, June and September 2002.  In June 
2002, he was prescribed Lamisil.  The September 2002 
treatment note comments that VA is treating the veteran's 
athlete's feet. The next treatment related to his feet was 
not until April 2003 where he complained of a rash on his 
feet and was again diagnosed to have tinea pedis.  In June 
2003, he was again seen for a foot infection, complaining 
that he had an infection in his blood that was causing it.  
He was diagnosed to have onychomycosis and was prescribed 
Lamisil.  

The veteran underwent VA examinations in August 2002 and 
September 2003.  At the August 2002 examination, the veteran 
complained of continuing problems with impetigo between his 
toes with the cracking of the skin and exfoliation with 
tenderness and bleeding.  Physical examination revealed 
exfoliation with cracking of skin between all toes, with 
bleeding between toes 4-5 and 1-2 on the right foot and 
between 4-5 and 3-4 on the left foot.  The diagnosis was 
impetigo between the toes bilaterally.  At the September 2003 
examination, the veteran reported that his troubles began in 
service with a fungus on his feet.  He stated that it has 
been primarily on his feet but he might itch anywhere from 
head to foot from the fungus.  He stated that he felt this 
fungus had gotten in his blood and caused an odor of his skin 
and his saliva.  He reported being treated with Lamisil off 
and on over the prior year.  He also stated that he has not 
gone back to the VA lately and has taken the Lamisil 
irregularly.  Physical examination of the veteran's feet 
revealed that the spaces between his toes were painted with 
Gentia and violet, but the examiner could see no active skin 
problem on his feet.  The examiner did notice an odor when he 
entered the room that was similar to what is seen with people 
with widespread atopic dermatitis.  He did not, however, see 
any atopic dermatitis on the veteran's skin.  The examiner 
stated that less than five percent of the veteran's body is 
covered by his skin condition.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 10 percent under either 
the old or new criteria.  Under the old criteria, in order to 
warrant a higher rating, the veteran's impetigo would need to 
be manifested by constant exudation or itching if involving 
an exposed surface or extensive area.  The medical evidence 
shows that the veteran's impetigo is only manifested by 
exfoliation and itching that does not appear to be constant.  
The treatment records show that the veteran goes through 
periods of active fungal infections and then six months or 
more will go by before he is treated again.  In only one 
treatment record in May 2002 does the record show that the 
veteran complained of itching.  Even at the August 2002 VA 
examination where he was seen to have exfoliation and 
cracking of the skin, he only complained of tenderness and 
bleeding between his toes.  Also, the area involved is the 
veteran's feet, specifically between his toes, which is not 
considered to be an exposed area or an extensive area.  The 
Board notes that the veteran complains of rashes elsewhere on 
his body, but he is not service-connected for those areas so 
they cannot be taken into consideration in rating his 
service-connected skin disorder on his feet.

Under the new criteria for rating skin disorders, the 
evidence does not show that the veteran's impetigo covers 20 
to 40 percent of his entire body.  The VA examiner in 
September 2003 noted that the affected area of his body is 
less than five percent.  Nor does the evidence show that he 
has been on systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during a 12 month period.  The 
evidence does show that the veteran was prescribe Lamisil, an 
oral antifungal medication, in June 2002 and June 2003 but it 
does not show the length of time he was on it.  In addition, 
the veteran admitted at the September 2003 examination that 
he was taking the Lamisil pills irregularly.  Such evidence 
is insufficient to establish that the criteria for a 30 
percent evaluation under the new criteria are met.  

In considering alternative diagnostic codes for evaluating 
the veteran's impetigo, the Board notes that under the old 
criteria all skin conditions, except scars, was evaluated as 
eczema under Diagnostic Code 7806.  Under the new criteria, 
the RO evaluated the veteran's impetigo as dermatophytosis 
under Diagnostic Code 7813, which is evaluated under either 
the scar diagnostic codes or dermatitis under Diagnostic Code 
7806, whichever is the predominant disability.  Other 
diagnostic codes that may be applicable are 7817 and 7820.  
These rating criteria, however, either use the same or 
similar criteria as Diagnostic Code 7806, and therefore the 
veteran's impetigo does not warrant a higher rating under 
either of these diagnostic codes.

For the foregoing reasons, the veteran's appeal in this 
regard is denied.

Hallux Valgus of Left Foot

In an April 1980 rating decision, the RO granted the veteran 
service connection for post-operative residuals, hallux 
valgus, left foot.  At that time, the RO evaluated this 
disability as noncompensable under Diagnostic Code 5280.  
Diagnostic Code 5280 provides a maximum 10 percent rating for 
unilateral hallux valgus if either the great toe was operated 
on with resection of the metatarsal head or if there is 
severe hallux valgus equivalent to amputation of the great 
toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2005).  

In an earlier decision, the Board granted the veteran a 10 
percent evaluation for this disability, rating it as 
analogous to arthritis with some limitation of motion 
evaluated under Diagnostic Code 5010 (based on Diagnostic 
Code 5003).  Diagnostic Code 5003 provides that when 
limitation of motion of the specific joint is noncompensable, 
a 10 percent evaluation is for application for each major 
joint or group of minor joints affected by limitation of 
motion.  

The Board notes that the 10 percent rating provided for in 
Diagnostic Codes 5280 and 5003 is the maximum permitted by 
these diagnostic codes.  In order to get a higher rating, 
therefore, there must be some other diagnostic code 
applicable to the veteran's left foot hallux valgus that 
provides for a rating higher than 10 percent.  The Board does 
not find any other diagnostic code applicable to the 
veteran's left foot hallux valgus.  Diagnostic Code 5283 for 
malunion or nonunion of the tarsal or metatarsal bones is not 
applicable because it involves the bones of the foot and not 
the great toe.  Diagnostic Code 5284 for other foot injuries 
is also not applicable because its criteria are inconsistent 
with the criteria in Diagnostic Code 5280.  If severe hallux 
valgus is only entitled to receive a 10 percent evaluation 
under Diagnostic Code 5280, characterizing the veteran's 
hallux valgus as moderately severe to grant 20 percent for a 
moderately severe foot disability appears as if the severity 
of his left foot hallux valgus is downgraded, which is not a 
rational result in applying the rating schedule.  

In addition, the 10 percent permitted under Diagnostic Code 
5280 is consistent with the amputation rule.  The Secretary 
establishes disability ratings that are intended to 
compensate a veteran for average impairment in earning 
capacity due to a service-connected disorder.  38 U.S.C.A. 
§ 1155 (West 2002).  The maximum 10 percent disability rating 
for hallux valgus encompasses a level of compensation for 
severe symptoms such as those present here and for any 
impairment in earning capacity due to these symptoms.  
Accordingly, the veteran's appeal for an increased rating for 
hallux valgus is denied.

The Board notes, however, that the veteran had surgery 
(osteotomy) on the great left toe while in service, which 
resulted in scars on his left foot.  At a September 16, 2003 
VA examination, the examiner noted that these scars were 
tender.  Superficial scars that are painful on examination 
are entitled to a 10 percent disability rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  The Board finds, 
therefore, that the veteran is entitled to a separate 10 
percent disability rating for scar residuals, left foot, as 
of September 16, 2003.  He is not entitled to a 10 percent 
rating earlier than September 16, 2003 because the evidence 
fails to show that the scars were tender before that date.

III.  Analysis - TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2005).  

The veteran is service-connected for three disabilities, each 
evaluated as only 10 percent disabling for a combined rating 
of 30 percent.  Thus, he does not meet the minimum schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a) (2005).  He 
must, therefore, be entitled to extra-schedular consideration 
under 38 C.F.R. § 4.16(b) (2005) in order to be entitled to a 
TDIU.

In the present case, the preponderance of the evidence is 
against the veteran's claim that he is unemployable due to 
his service-connected disabilities.  Although the veteran 
submitted an opinion from a private doctor dated in April 
2000 that he is totally disabled from previous and successful 
foot surgery due to hallux valgus, that opinion is based upon 
bilateral hallux valgus.  The veteran is only service-
connected for hallux valgus of the left foot, not the right, 
and so this doctor's opinion is not pertinent to the 
consideration of a TDIU for VA purposes.  In contrast, in the 
November 2000 VA examination report, the examiner stated that 
the veteran could fill a job that did not require walking or 
standing in broken intervals in excess of 6 out of an 8 hour 
workday.  As for the veteran's skin condition on his feet, 
the examiner stated that this skin condition would not render 
him unemployable.  

The Board notes that the Social Security Administration (SSA) 
has granted the veteran disability due to unemployability.  
The records, however, indicate that the veteran was primarily 
found unemployable due to a psychiatric disability for which 
VA has denied the veteran service connection.  The SSA 
Administrative Law Judge deciding the veteran's SSA 
disability claim also stated that the veteran's skin 
condition on his feet was an additional reason for his 
unemployability in that it incapacitates his ability to stand 
and walk for long periods because of his chronic fungus 
infection with macerations of the toe clefts.  There is no 
indication or evidence, however, that would lead to the 
conclusion that the skin condition on his feet alone would 
render him totally disabled.  

For the foregoing reasons, the Board finds that the veteran 
is not entitled to a TDIU or to extra-schedular 
consideration, and his appeal is denied.

IV.  Analysis - Temporary 100% Rating

Under 38 C.F.R. § 4.29 (2003), a total disability evaluation 
will be assigned without regard to other provisions of the 
rating schedule when it is established that a service-
connected disability required hospital treatment in a VA or 
an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  
Notwithstanding that a hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service- connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total evaluation will be granted from the 
first day of such treatment.  If service connection for the 
disability under treatment is granted after hospital 
admission, the evaluation will be from the first day of 
hospitalization if otherwise in order.  38 C.F.R. § 4.29 
(2005).

The veteran's claim for a total disability evaluation due to 
hospitalization is based upon his claim that he is entitled 
to service connection for his psychiatric disorder.  The 
veteran has been diagnosed with paranoid schizophrenia.  The 
evidence of record shows that he has been hospitalized 
numerous times for this psychiatric disorder, the last time 
in September 2002.  

The veteran was denied service connection for his psychiatric 
disorder in a December 1990 Board decision.  Although the 
veteran has filed a claim to reopen that denial, it has not 
been adjudicated by the RO, and is, in fact, referred by this 
decision to the RO.  To date, however, the record shows that 
the veteran has not been granted service connection for his 
psychiatric condition.  Therefore, he is not entitled to a 
temporary 100 percent rating for the hospitalizations due to 
his psychiatric disorder under 38 C.F.R. § 4.29 (2005).  His 
appeal is, therefore, denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected impetigo between the toes, bilateral, 
is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected left toe disorder described as post 
operative residuals, osteotomy, hallux valgus, left, is 
denied.

Entitlement to a 10 percent disability rating for tender 
scars, residuals of left foot osteotomy, is granted effective 
September 16, 2003, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.

Entitlement to a temporary total evaluation due to hospital 
treatment in excess of 21 days for a service-connected 
disability is denied.


REMAND

The evidence shows the veteran filed a notice of disagreement 
in October 2003 in response to two letters notifying him of 
denial of entitlement to an annual clothing allowance.  The 
RO responded by letter sent in November 2003 that it would be 
issuing a Statement of the Case to the veteran.  A review of 
the record, however, reveals that to date, none has been 
issued.  The veteran's notice of disagreement as to the 
denial of entitlement to an annual clothing allowance is, 
therefore, still pending.  It is proper to remand this claim 
because the veteran has not been provided a SOC on this 
issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, this issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

Accordingly, this claim is REMANDED for the following:

Provide the veteran a statement of the 
case as to the issue of entitlement to an 
annual clothing allowance.  The appellant 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (2004).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate. 

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


